DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 17/505,497 on November 17, 2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. ( US 2019/0242952 A1 ) in view of Chung et al. ( US 10,746,819 B2 ).

Schneider teaches in Claim 1:
A system ( Figure 2, [0004] discloses an augmented reality/AR system ) comprising: 
an electromagnetic (EM) emitter configured to generate a magnetic field ( Figures 1 and 2, [0046]-[0048] disclose details of the controller 104 and its magnetic transmitter 114. [0049] disclose details of the electrical currents traveling through the coils to produce the magnetic fields ); 
an EM sensor configured to sense the magnetic field and provide EM sensor data ( [0049] discloses details of the HMD 112 and its sensor 112 for sense/respond to the magnetic fields. It generates electrical signals for each of the magnetic fields generated by transmitter 114 ); and 
a hardware processor ( Figure 6, [0118] disclose a computing device with a processor. However, this is not meant to be limiting as the HMD 102 and controller 104 also clearly have processing capabilities ) programmed to: 
receive EM sensor data from the EM sensor, the EM sensor data comprising an EM field matrix ( Figure 2 discloses a distortion correction system 200 with various components, designed to minimize electromagnetic interference issues. Figure 3, [0059], [0083] discloses receiving EM sensor data and calculating an estimated distorted field (a 3x3 matrix), distorted magnetic fields, etc ); detect presence of EM distortion ( As noted above, the EM sensor data is received to determine the pose and as part of the process, determining distorted magnetic fields based on the EM pose ); 
calculate, based at least partly on the EM sensor data], distortion compensating matrices ( Figure 5, [0073], etc disclose determining estimated clean magnetic fields based on the distorted magnetic fields. As for the first and second thresholds, please note the combination below ); 
calculate, based at least partly on the distortion compensating matrices, an undistorted EM field matrix; and calculate, based at least partly on the undistorted EM field matrix, a pose of the EM sensor ( Figure 5, [0115]-[00116] disclose a compensation algorithm to remove distortions (read as an undistorted EM field matrix). [0101] discloses a particular filter which can determine an error covariance matrix to help update the estimated pose ); but

Schneider does not explicitly teach “when either the detected EM distortion is above a first threshold or a change in detected EM distortion is above a second threshold” and to expand on that, “when neither the detected EM distortion is above the first threshold nor a change in the detected EM distortion is above the second threshold: not calculate, based at least partly on the EM sensor data, distortion compensating matrices”.

However, in the same field of endeavor, correcting electromagnetic distortion, Chung teaches to detect distortion in an EM field in a number of ways, as well as compensating for the distortion, ( Chung, Column 4, Lines 18-38 ). In particular, one such way is to compare EM pose data to IMU pose data. If the difference between the two types of data is more than a threshold amount, the processor determines that there is distortion in the EM field and will compensate accordingly (read this as detected EM distortion is above a first threshold). As for a change in the detected EM distortion is above a second threshold, Chung also teaches of a method to employ one or more intermediate values in the calculation and if the changes in these intermediate values exceeds a threshold (different from the above mentioned above), EM distortion is detected and will be compensated for accordingly (read this as a change in the detected EM distortion is above a second threshold). Furthermore, Column 12, Lines 40-64 disclose how the data can be derived, such as magnitude of the differences between the two data sets (EM pose data and IMU pose data), the length of time since the distortion was first detected, etc, further emphasizing the change/threshold aspects noted above. Chung teaches in Column 7, Lines 10-31 that if the differences is negligible (read as neither the first or second threshold levels are met), then no additional distortion correction is needed and the received data is considered the corrected data as is (read as to not calculate distortion compensating matrices when neither the EM distortion is above the first threshold nor a change in the detected EM distortion is above the second threshold). As combined with Schneider, who also teaches of compensating for EM noise, these aspects of threshold and comparison can be adopted.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the threshold aspects, as taught by Chung, with the motivation that by utilizing thresholds in a variety of ways, distortion can be effectively compensated for with particular levels of accuracy, ( Chung, Column 5, Lines 56-68 ).

Schneider teaches in Claim 2:
The system of claim 1, further comprising: an outward-facing imaging system; and a hand-held user input device ( [0111] discloses optical sensors, such as cameras to track the HMD to determine the pose, as an alternative to the EM sensors, or in conjunction with it. Respectfully, the location of these sensors is a design choice given the functionality is the same as the EM sensors, i.e. to track the user’s pose. One such example of a handheld is shown in Figures 1 and 2 and [0046] which discloses the controller 104 is handheld, i.e. a totem ); wherein the hardware processor is programmed to: analyze images obtained by the outward-facing imaging system; determine, based at least partly on the analyzed images, a pose of the user input device; and calculate the distortion compensating matrices based at least in part on the determined pose of the user input device. ( [0066] discloses details on determining the optical pose using the optical sensors, which involves determining positions and/or orientations of the HMD and the controller. The feature extraction component provides the optical pose to the EKF, which performs the compensation to the distorted pose )

Schneider teaches in Claim 3:
The system of claim 1, wherein the distortion compensating matrices comprise a first matrix CL and a second matrix CR, and to calculate the undistorted EM field matrix, the hardware processor is programmed to evaluate CL Fd CR where Fd is the EM field matrix. ( Figure 5, [0073] discloses calculating a plurality of estimated clean fields, i.e. multiple matrices and in order to derive this, multiple distorted magnetic fields based on the EM pose are used, i.e. multiple matrices. [0083] discloses selecting a particular distortion model for the EM field matrix and using the distorted magnetic fields in conjunction to derive the clean fields )

Schneider teaches in Claim 4:
The system of claim 1, wherein to calculate the pose of the EM sensor, the hardware processor is programmed to use direct computational methods that do not utilize numerical iteration. ( Schneider teaches of various ways to compensate for distortion and [0086] discloses computing without using a model (less history, i.e. no/less iterations to draw on), but rather, using fresh data, i.e. direct computational methods. Furthermore, please note Please note aspects such as SLAM, etc, which allow for real-time processing )

Schneider teaches in Claim 5:
The system of any claim 1, wherein the hardware processor is further programmed to render a virtual object based at least in part on the calculated pose. ( Figures 1 and 2, [0047], disclose a head mounted display 102 which can create three-dimensional images and/or sounds to provide and interactive and immersive sensory experience. AR systems can overlay sensor input atop the user’s live experience such as by providing graphics, etc. Figure 5, [0117] disclose step 516 which determines an improved EM pose based on the compensation process. This is pose is then relayed to the display to accurately capture and display the content in the user’s viewpoint )

Schneider teaches in Claim 6:
The system of claim 1, wherein the hardware processor is further programmed to calculate a degree of EM distortion in an ambient environment using a metric based on eigenvalues of the EM field matrix. ( [0096] discloses one technique to perform compensation distortion may determine differences in frequency response between ideal and distorted pose or fields and use these differences to correct the EM pose. Please read the ideal fields as the eigenvalues (proper values) of the EM field matrix. To clarify, the various fields which are determined are compared/iterated to remove the distortion. This removal of distortion changes/conforms the matrices to the ideal matrix/situation )

Schneider teaches in Claim 7:
The system of claim 6, wherein the metric is based on a combination of differences of the eigenvalues from a reference value. ( As disclosed above, the ideal matrix/situation is used in the comparisons to determine the clean fields matrices and how much distortion there is )

Schneider teaches in Claim 9:
The system of claim 1, wherein to calculate the distortion compensating matrices, the hardware processor is further programmed to compare the EM sensor data to ground truth data for a relative pose of the EM sensor to an EM emitter obtained by a non-EM tracking system. ( [0065], [0111] discloses using camera, i.e. non-EM tracking system to track the aspects in ground truth space, such as direct observation, etc, for relatively high degrees of accuracy. Also, please note the feature extraction, such as pose data, etc. Essentially, this is an alternate or additional way of compensating for EM noise )

Schneider teaches in Claim 10:
The system of claim 9, wherein the non-EM tracking system comprises an imaging system or an ultrasound system. ( [0065], [0111] discloses using optical tracking devices such as cameras, i.e. imaging systems. [0068] also discloses alternate systems using ultrasound sensors, etc )

Schneider teaches in Claim 11:
A method for correcting for electromagnetic (EM) distortion in an EM tracking system ( Figure 2, [0004] discloses an augmented reality/AR system ), the method comprising: 
under control of a hardware processor ( Figure 6, [0118] disclose a computing device with a processor. However, this is not meant to be limiting as the HMD 102 and controller 104 also clearly have processing capabilities ): 
receiving EM sensor data from an EM sensor, the EM sensor data comprising an EM field matrix ( Figure 2 discloses a distortion correction system 200 with various components, designed to minimize electromagnetic interference issues. Figure 3, [0059], [0083] discloses receiving EM sensor data and calculating an estimated distorted field (a 3x3 matrix), distorted magnetic fields, etc ); 
detecting the presence of EM distortion ( As noted above, the EM sensor data is received to determine the pose and as part of the process, determining distorted magnetic fields based on the EM pose ); 
calculating, based at least partly on the EM sensor data, distortion compensating matrices ( Figure 5, [0073], etc disclose determining estimated clean magnetic fields based on the distorted magnetic fields. As for the first and second thresholds, please note the combination below ); 
calculating, based at least partly on the distortion compensating matrices, an undistorted EM field matrix; and calculating, based at least partly on the undistorted EM field matrix, a pose of the EM sensor ( Figure 5, [0115]-[00116] disclose a compensation algorithm to remove distortions (read as an undistorted EM field matrix). [0101] discloses a particular filter which can determine an error covariance matrix to help update the estimated pose ); but

Schneider does not explicitly teach “when either the detected EM distortion is above a first threshold or a change in detected EM distortion is above a second threshold” and to expand on that, “when neither the detected EM distortion is above the first threshold nor a change in the detected EM distortion is above the second threshold: not calculate, based at least partly on the EM sensor data, distortion compensating matrices”.

However, in the same field of endeavor, correcting electromagnetic distortion, Chung teaches to detect distortion in an EM field in a number of ways, as well as compensating for the distortion, ( Chung, Column 4, Lines 18-38 ). In particular, one such way is to compare EM pose data to IMU pose data. If the difference between the two types of data is more than a threshold amount, the processor determines that there is distortion in the EM field and will compensate accordingly (read this as detected EM distortion is above a first threshold). As for a change in the detected EM distortion is above a second threshold, Chung also teaches of a method to employ one or more intermediate values in the calculation and if the changes in these intermediate values exceeds a threshold (different from the above mentioned above), EM distortion is detected and will be compensated for accordingly (read this as a change in the detected EM distortion is above a second threshold). Furthermore, Column 12, Lines 40-64 disclose how the data can be derived, such as magnitude of the differences between the two data sets (EM pose data and IMU pose data), the length of time since the distortion was first detected, etc, further emphasizing the change/threshold aspects noted above. Chung teaches in Column 7, Lines 10-31 that if the differences is negligible (read as neither the first or second threshold levels are met), then no additional distortion correction is needed and the received data is considered the corrected data as is (read as to not calculate distortion compensating matrices when neither the EM distortion is above the first threshold nor a change in the detected EM distortion is above the second threshold). As combined with Schneider, who also teaches of compensating for EM noise, these aspects of threshold and comparison can be adopted.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the threshold aspects, as taught by Chung, with the motivation that by utilizing thresholds in a variety of ways, distortion can be effectively compensated for with particular levels of accuracy, ( Chung, Column 5, Lines 56-68 ).

Schneider teaches in Claim 12:
The method of claim 11, wherein the pose comprises a six degree-of-freedom (6DOF) pose. ( [0048] discloses track position (x, y and z) and well as orientation position (azimuth, altitude, and roll). [0076] further discloses details on these six parameters )

Schneider teaches in Claim 13:
The method of claim 11, further comprising detecting presence of an EM distortion. ( As noted above, the EM sensor data is received to determine the pose and as part of the process, determining distorted magnetic fields based on the EM pose )

Schneider teaches in Claim 14:
The method of claim 13, wherein detecting the presence of the EM distortion further comprises calculating a deviation of eigenvalues of the EM field matrix from eigenvalues for an undistorted EM field matrix. ( [0096] discloses one technique to perform compensation distortion may determine differences in frequency response between ideal and distorted pose or fields and use these differences to correct the EM pose. Please read the ideal fields as the undistorted EM field matrix for which the comparison is made and the difference as the deviation )

Schneider and Chung teaches in Claim 15:
The method of claim 14, wherein detecting the presence of the EM distortion comprises determining that a deviation of the eigenvalues exceeds a threshold. ( The combination with Chung teaches to use thresholds to determine the difference between the pose and EM data exceeds a threshold or the change in values exceeds a threshold, as disclosed in Column 4, Lines 18-38 )

Schneider teaches in Claim 16:
The method of claim 11, wherein calculating the distortion compensating matrices further comprises comparing to ground truth data for a relative pose of the EM sensor to an EM emitter obtained by a non-EM tracking system. ( [0065], [0111] discloses using camera, i.e. non-EM tracking system to track the aspects in ground truth space, such as direct observation, etc, for relatively high degrees of accuracy. Also, please note the feature extraction, such as pose data, etc. Essentially, this is an alternate or additional way of compensating for EM noise )

Schneider teaches in Claim 17:
The method of claim 16, wherein the non-EM tracking system comprises an imaging system or an ultrasound system. ( [0065], [0111] discloses using optical tracking devices such as cameras, i.e. imaging systems. [0068] also discloses alternate systems using ultrasound sensors, etc )

Schneider teaches in Claim 18:
The method of claim 11, further comprising calculating a degree of EM distortion in an ambient environment using a metric based on eigenvalues of the EM field matrix. ( [0096] discloses one technique to perform compensation distortion may determine differences in frequency response between ideal and distorted pose or fields and use these differences to correct the EM pose. Please read the ideal fields as the eigenvalues (proper values) of the EM field matrix. To clarify, the various fields which are determined are compared/iterated to remove the distortion. This removal of distortion changes/conforms the matrices to the ideal matrix/situation )

Schneider teaches in Claim 19:
The method of claim 18, wherein the metric is based on a combination of differences of the eigenvalues from a reference value. ( As disclosed above, the ideal matrix/situation is used in the comparisons to determine the clean fields matrices and how much distortion there is )

6.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. ( US 2019/0242952 A1 ) in view of Chung et al. ( US 10,746,819 B2 ), as applied to claim 1 above, and further in view of Parr et al. ( US 2006/0067573 A1 ).

Schneider teaches in Claim 8:
Schneider does not explicitly teach “wherein the eigenvalues are normalized based on a determinant of the EM field matrix.”

However, normalizing a matrix is well known in the art, for a variety of reasons. To emphasize, in the same field of endeavor, pose determination, Parr teaches to normalize a 2D annotation for pose aspects, ( Parr, Figure 35, [0310]-[0311] ). In particular, each annotation, which have corresponding eigen values, are normalized and are constructed from/to a covariance matrix.
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to implement the normalization aspect, as taught by Parr, with the motivation that normalizing a vector is well known and allow for determining the covariance matrix, an aspect Schneider also teaches, ( Parr, [0310]-[0311] ).

As per Claim 20:
Schneider does not explicitly teach “wherein the eigenvalues are normalized based on a determinant of the EM field matrix.”

However, normalizing a matrix is well known in the art, for a variety of reasons. To emphasize, in the same field of endeavor, pose determination, Parr teaches to normalize a 2D annotation for pose aspects, ( Parr, Figure 35, [0310]-[0311] ). In particular, each annotation, which have corresponding eigen values, are normalized and are constructed from/to a covariance matrix.
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to implement the normalization aspect, as taught by Parr, with the motivation that normalizing a vector is well known and allow for determining the covariance matrix, an aspect Schneider also teaches, ( Parr, [0310]-[0311] ).

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments, focusing on the newly amended limitations. The claim requires multiple thresholds and Chung teaches of a plurality of ways to determine whether or not distortion compensation aspects should be performed. Namely, multiple ways to determine thresholds are discussed, focusing on if an EM distortion if above a first threshold, if there are significant changes between intermediate values, etc. Furthermore, as has been clarified in the rejection, if these thresholds are not exceeded, it is considered negligible and the already received pose data is treated as the correct data, i.e. no additional compensation is performed. 
	Respectfully, Applicant is advised to better claim the first and second threshold and how they are triggered/what they measure. For example, “a change in the detected EM distortion” is not enough to overcome the teachings of Chung, who again, teaches to look at intermediate values and determine if the change between these exceeds a threshold. Applicant makes several arguments to this feature, but respectfully, the claim limitations need to be better defined.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621